Case 1:16-cv-20924-JJO Document 526 Entered on FLSD Docket 06/29/2020 Page 1 of 5



                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                           Case Number: 16-20924-CIV-O’SULLIVAN

  DONNA INCARDONE, et al.,

         Plaintiffs,

  vs.

  ROYAL CARIBBEAN CRUISES, LTD.,

        Defendant.
  _____________________________________/


                       ORDER ON MOTION FOR RECONSIDERATION

         THIS CAUSE came upon the Plaintiffs’ Motion for Reconsideration of Court Order to

  Exclude the Bahamas Maritime Authority Report and Testimony. ECF No. 512. Pursuant to

  Federal Rule of Civil Procedure 59(e), 1 Plaintiffs request the Court reconsider its Order granting

  Defendant’s Motion in Limine. ECF Nos. 482, 508. The Court has reviewed the Motion for

  Reconsideration, Defendant’s Response in Opposition thereto, ECF No. 513, the pertinent portions

  of the record, and is otherwise fully advised in the premises. After careful consideration, Plaintiffs’

  Motion is denied.

         I.      Background

         Defendant’s cruise ship, the Anthem of the Seas, encountered a winter storm that produced

  hurricane-force winds. After the incident, a maritime investigative report was prepared by the


  1
    The Court notes that Federal Rule of Civil Procedure 59(e) may be used to alter or amend a
  judgment. There is no indication that the Rule contemplates a court’s evidentiary order on a non-
  dispositive motion in limine. In fact, “[t]he Federal Rules of Civil Procedure do not mention
  motions for reconsideration.” Brogdon ex rel. Cline v. Nat’l Healthcare Corp., 103 F. Supp. 2d
  1322, 1338 (S.D. Ga. 2000). Nonetheless, because a motion for reconsideration typically seeks to
  invoke a district court’s authority to modify or vacate its prior orders, a similar analysis to that
  under Rule 59(e) applies.
Case 1:16-cv-20924-JJO Document 526 Entered on FLSD Docket 06/29/2020 Page 2 of 5



  Bahamian Maritime Authority (“BMA”). Though Plaintiffs dispute whether the investigation was

  jointly conducted by the BMA, the National Transportation Safety Board (“NTSB”), and the

  United States Coast Guard (“Coast Guard”), the Court found that the investigation was indeed the

  product of a collaborative investigation between the three entities. ECF No. 508 at 3. To prepare

  the report, the authorities interviewed Staff Captain Wendy Williams, First Navigation Officer

  Kyriakos Spahis, and Captain Claus Anderson. Defendant moved in limine to exclude the

  transcripts of these interviews pursuant to 46 U.S.C. § 6308(a). ECF No. 482. The Court granted

  the motion, finding that (1) the BMA Report fell within the statute’s purview despite BMA’s lead

  role in the investigation, and (2) the interview transcripts are therefore protected. ECF No. 508.

         II.     Legal Standard

         “Courts have distilled three major grounds justifying reconsideration: (1) an intervening

  change in controlling law; (2) the availability of new evidence; and (3) the need to correct clear

  error or manifest injustice.” Instituto de Prevision Militar v. Lehman Bros., Inc., 485 F. Supp. 2d

  1340, 1343 (S.D. Fla. 2007) (internal quotation marks and citation omitted). The reconsideration

  decision is granted only in extraordinary circumstances and is “committed to the sound discretion

  of the district judge.” Tristar Lodging, Inc. v. Arch Specialty Ins. Co., 434 F. Supp. 2d 1286, 1301

  (M.D. Fla. 2006) (quoting Am. Home Assur. Co. v. Glenn Estess & Assocs., Inc., 763 F.2d 1237,

  1238–39 (11th Cir. 1985)) (internal quotations omitted) (emphasis added).

         III.    Discussion

         Plaintiffs assert that by granting Defendant’s Motion in Limine and thereby excluding the

  interview transcripts, the Court committed “errors of fact and law and should grant reconsideration

  to prevent manifest injustice.” ECF No. 512 at 2.

         Plaintiffs’ first argument that the Court has misinterpreted Plaintiffs’ position regarding



                                                   2
Case 1:16-cv-20924-JJO Document 526 Entered on FLSD Docket 06/29/2020 Page 3 of 5



  whether Plaintiffs previously agreed to exclude the BMA Report is a non-starter. The Court

  decided the Motion in Limine based on its substance and merely noted—in a procedural context—

  the parties’ previous positions on the Report’s admissibility.

         As to the Court’s second purported error, Plaintiffs argue that the Court’s finding that the

  interviews form the foundation of the BMA Report—and that they are therefore statutorily

  protected—amounts to speculation. Plaintiffs further suggest that the Court shifted the burden onto

  them as the nonmovants. This is not so. Despite Plaintiffs’ contention that no evidence was

  introduced showing that these statements were part of the Report, it is apparent on the face of the

  Report that these interviews indeed underlie the Report’s findings.

         For example, the very first page of the Report states that “officers of a ship involved in an

  accident [are required] to answer an Inspector’s questions fully and truly,” indicating that the

  Report is premised upon such questions—i.e., interviews. ECF No. 485-1 at 1. 2 This is buttressed

  by the Report’s repeated references to Staff Captain Williams. See, e.g., ECF No. 485-1 at 10–12.

  Further, and most importantly, by cross-referencing the Report and the testimony contained within

  the interview transcripts, it is particularly apparent that the “Narrative of Events” as described in




  2
    The first page of the Report additionally states: “In accordance with the IMO Casualty
  Investigation Code, mandated by the International Convention for the Safety of Life at Sea
  (SOLAS) Regulation XI-1/6, investigations have the objective of preventing marine casualties and
  marine incidents in the future and do not seek to apportion blame or determine liability.” ECF No.
  485-1 at 1. Further, pursuant to such Regulation, the BMA made the Report available “on the strict
  understanding that it will not be used as evidence in any legal proceedings anywhere in the world.”
  Id. The Court notes that though Plaintiffs contend that Bahamian law mandating the inadmissibility
  of the Report is non-binding, the United States is a signatory to SOLAS—further bolstering the
  Court’s holding that policy implications support exclusion. See Int’l Maritime Org. [IMO], MSC.
  255 (84), Casualty Investigation Code, at 6, 16, 23 (May 16, 2008),
  http://www.imo.org/en/OurWork/MSAS/Casualties/Documents/Res.%20MSC.255(84)%20Casu
  alty%20Iinvestigation%20Code.pdf.


                                                   3
Case 1:16-cv-20924-JJO Document 526 Entered on FLSD Docket 06/29/2020 Page 4 of 5



  the Report derives from the statements made during the course of these investigative interviews. 3

         Plaintiffs likewise suggest that the Court erred in relying on the decision in In re Eternity

  Shipping, 444 F. Supp. 2d 347, 363 (D. Md. 2006). The only valid challenge to the Court’s reliance

  on that case stems from the fact that in In re Eternity, the transcripts were in fact an attachment to

  the report; while, here, it is not apparent whether the interview transcripts served as an exhibit to

  the BMA Report. As such, the Court analyzed the issue as if the transcripts were not in fact

  attached. With these principles in mind, the Court found—and still finds—that the statute’s intent

  and its underlying policy rationale support exclusion.

         Plaintiffs stress that the Court “did not give deference” to Judge Torres’s holding in Guest

  v. Carnival Corp., 917 F. Supp. 2d 1242, 1246 (S.D. Fla. 2012). The Court, however, simply

  distinguished that case from the case at issue—both factually and procedurally. Asking the Court

  to re-analyze arguments and caselaw previously raised and otherwise addressed is inadequate to

  establish grounds for reconsideration. “It is an improper use of the motion to reconsider to ask the

  Court to rethink what the Court already thought through—rightly or wrongly.” Z.K. Marine, Inc.

  v. M/V Archigetis, 808 F. Supp. 1561, 1563 (S.D. Fla. 1992) (internal quotations and citation

  omitted). Therefore, the Motion is denied.

         Accordingly, it is hereby:



  3
    Similarly, and as previously discussed by the Court, there is sufficient indication throughout the
  Report and the interview transcripts to support the Court’s determination that the investigation was
  jointly conducted by the BMA, the NTSB, and the Coast Guard. See, e.g., ECF No. 485-2 at 22–
  23 (during the course of Mr. Spahis’s interview, Interviewer 4 states, “Mike Carr with the National
  Transportation Safety Board. These are some questions that came in from a national transportation
  safety board weather specialist.”); ECF No. 485-1 at 13–14. And, again, the Court notes that the
  Plaintiffs have repeatedly acknowledged that this investigation was conducted by the three entities.
  See ECF No. 266 at 1 (“After the February 6, 2014 voyage the Bahamian Maritime Authorities,
  U.S. Coast Guard, and National Transportation Safety Board began an investigation into the cruise
  and the incident at issue in this action.”).


                                                    4
Case 1:16-cv-20924-JJO Document 526 Entered on FLSD Docket 06/29/2020 Page 5 of 5



        ORDERED AND ADJUDGED that:

        1.     Plaintiffs’ Motion for Reconsideration of Court Order to Exclude the Bahamas

  Maritime Authority Report and Testimony, [ECF No. 512], is DENIED.

         DONE and ORDERED in Chambers at Miami, Florida, this 29th day of June, 2020.



                                          _________________________________________
                                          JOHN J. O’SULLIVAN
                                          CHIEF UNITED STATES MAGISTRATE JUDGE

  Copies provided to:
  All Counsel of Record




                                             5
